DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 8 and 15.
Amended: 1, 4, 8, 11, 14, 15, 18 and 20.
Pending: 1-20.


Response to Arguments
Applicant's arguments with respect to claim(s) 1-6, 8-13 and 15-19 have been considered but are moot because the arguments do not apply to the new ground(s) of rejection presented in this Office action, necessitated by the applicant's amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 15 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DONG (US 20150085594 A1).

Re: Independent Claim 1 (Currently amended), DONG discloses a memory controller (DONG Figs. 1-3, 5: 102 and ¶¶ [0021], [0035]-[0036], [0038]-[0039], [0043]-[0045], [0056]-[0058]), comprising: 
a Dynamic Random Access Memory (DRAM) interface to transfer data over a bus to a memory module (DONG Fig. 1: Comprising 112, 113,114, 108, 110 and ¶ [0021]), the memory module comprising at least two sub channels (DONG Fig. 1: Channels connecting 104, 106 and ¶¶ [0021]-[0022] and [0026]), each sub channel comprising a plurality of DRAM devices (DONG Fig. 1: 104, 106 and ¶ [0021]); 
a first refresh mode register to store a first refresh rate for a first sub channel of the memory module (DONG Fig. 1: 124 and ¶ [0005] “… mode registers to store retention profile...The retention profile information may correspond to a refresh rate…”); 
(DONG Fig. 1: 144 and ¶ [0005] “… mode registers to store retention profile...The retention profile information may correspond to a refresh rate…”); and 
a memory module refresh mode controller to modify the first refresh rate based a first temperature read from a first thermal sensor in the first sub channel of the memory module (DONG Fig. 1: 128 and ¶¶ [0022]-[0024] disclose modifying refresh rate based on temperature sensor information that affects retention time) and to modify the second refresh rate based on a second temperature read from a second thermal sensor in the second sub channel (DONG Figs. 2-3, 5 and ¶¶ [0035]-[0036], [0038]-[0039], [0043]-[0045], [0056]-[0058]) of the memory module to refresh the plurality of DRAM devices in the first sub channel at the first refresh rate and to refresh the plurality of DRAM devices in the second sub channel at the second refresh rate (DONG Figs. 2-3, 5 and ¶¶ [0021], [0035]-[0036], [0038]-[0039], [0043]-[0045], [0056]-[0058]).
While DONG does not explicitly store a refresh rate in the mode registers, paragraph [0005] makes it obvious that the retention information being stored in the mode register is being used to determine refresh rates. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the mode register information is dictating refresh rates of the memory devices attached to each channels/sub-channels modulated by temperature sensor data and thus all the limitations of the claim have been made obvious (see e.g., DONG ¶¶ [0023]-[0024]).

Re: Independent Claim 8 (Currently amended), DONG discloses a method (DONG Figs. 4 and 5) comprising: 
transferring, by a Dynamic Random Access Memory (DRAM) interface, data over a bus to a memory module (DONG Fig. 1 and at least ¶ [0021]), the memory module comprising at least two sub (DONG Fig. 1: Channels connecting 104, 106 and ¶¶ [0021]-[0022] and [0026]), each sub channel comprising a plurality of DRAM devices (DONG Fig. 1: 104, 106 and ¶ [0021]); 
storing, in a first refresh mode register, a first refresh rate for a first sub channel of the memory module (DONG Fig. 1: 124 and ¶ [0005] “… mode registers to store retention profile...The retention profile information may correspond to a refresh rate…”); 
storing in a second refresh mode register, a second refresh rate for a second sub channel of the memory module (DONG Fig. 1: 144 and ¶ [0005] “… mode registers to store retention profile...The retention profile information may correspond to a refresh rate…”); and 
modifying, by a memory module refresh mode controller, the first refresh rate based a first temperature read from a first thermal sensor in the first sub channel (DONG Fig. 1: 128 and ¶¶ [0022]-[0024] disclose modifying refresh rate based on temperature sensor information that affects retention time); 
modifying, by the memory module refresh mode controller, the second refresh rate based on a second temperature read from a second thermal sensor in the second sub channel of the memory module (DONG Figs. 2-3, 5 and ¶¶ [0035]-[0036], [0038]-[0039], [0043]-[0045], [0056]-[0058]); and refreshing the plurality of DRAM devices in the first sub channel at the first refresh rate and the plurality of DRAM devices in the second sub channel at the second refresh rate (DONG Figs. 2-3, 5 and ¶¶ [0021], [0035]-[0036], [0038]-[0039], [0043]-[0045], [0056]-[0058]).
While DONG does not explicitly store a refresh rate in the mode registers, paragraph [0005] makes it obvious that the retention information being stored in the mode register is being used to determine refresh rates. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the mode register information is dictating refresh rates of the memory devices attached to each channels/sub-channels modulated by (see e.g., DONG ¶¶ [0023]-[0024]).

Re: Independent Claim 15 (Currently amended), DONG discloses a system (DONG Fig. 6) comprising: 
a memory module comprising at least two sub channels (DONG Fig. 6: comprising memory controller 680 and two channels/sub-channels for 690 and 692; see also Fig. 1 and ¶ [0061]), each sub channel comprising a plurality of Dynamic Random Access Memory (DRAM) devices (DONG Fig. 1: 104, 106 and ¶ [0021]);
a memory controller comprising (DONG Fig. 1: 102 and ¶ [0021]):
a DRAM interface to transfer data over a bus to the memory module (DONG Fig. 1: Comprising 112, 113,114, 108, 110 and ¶ [0021]);
a first refresh mode register to store a first refresh rate for a first sub channel of the memory module (DONG Fig. 1: 124 and ¶ [0005] “… mode registers to store retention profile...The retention profile information may correspond to a refresh rate…”);
a second refresh mode register to store a second refresh rate for a second sub channel of the memory module (DONG Fig. 1: 144 and ¶ [0005] “… mode registers to store retention profile...The retention profile information may correspond to a refresh rate…”); and
a memory module refresh mode controller to modify the first refresh rate based a first temperature read from a first thermal sensor in the first sub channel of the memory module (DONG Fig. 1: 128 and ¶¶ [0022]-[0024] disclose modifying refresh rate based on temperature sensor information that affects retention time) and to modify the second refresh rate based on a second temperature read from a second thermal sensor in the second sub channel (DONG Fig. 1: 148 and ¶¶ [0026], [0030] disclose modifying refresh rate based on temperature sensor information that affects retention time, e.g. [0030] “…memory controller 102 may modify (e.g., adjust) the refresh timer 112 based…on the retention time profile…”)]) of the memory module to refresh the plurality of DRAM devices in the first sub channel at the first refresh rate and to refresh the plurality of DRAM devices in the second sub channel at the second refresh rate (DONG Figs. 2-3, 5 and ¶¶ [0021], [0035]-[0036], [0038]-[0039], [0043]-[0045], [0056]-[0058]); and a display communicatively coupled to a processor to display data stored in the DRAM devices (DONG Fig. 6: Display 628 and ¶ [0063]).
While DONG does not explicitly store a refresh rate in the mode registers, paragraph [0005] makes it obvious that the retention information being stored in the mode register is being used to determine refresh rates. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, that the mode register information is dictating refresh rates of the memory devices attached to each channels/sub-channels modulated by temperature sensor data and thus all the limitations of the claim have been made obvious (see e.g., DONG ¶¶ [0023]-[0024]).

Claim(s) 2, 6, 9, 13 and 16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DONG in view of MEIER (US 20200176047 A1).

Re: Claims 2, 9 and 16 (Original), DONG discloses all the limitations of claims 1, 8 and 15 on which these claims depend. DONG is silent regarding:
wherein the first refresh rate is lx refresh rate or 2x refresh rate.
MEIER discloses:
wherein the first refresh rate is lx refresh rate or 2x refresh rate (MEIER Fig. 5 and ¶¶ [0075], [0110]-[0111] disclose various refresh rates including 1x and 2x).
DONG and MEIER disclose memory storage systems and refresh methods. MEIER discloses lower level explicit details of temperature based refresh rates for memory storage devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the refresh methods of MEIER to the memory storage devices taught by DONG by modifying the refresh method for the purpose of improved memory operation (see e.g., MEIER ¶¶ [0004]).

Re: Claims 6 and 13 (Original), DONG and MEIER as used in the rejection of claims 2, 9 and 16 up above further disclose:
wherein the DRAM interface is a double data rate (DDR) high-speed DRAM interface (MEIER ¶ [0012]).

Claim(s) 3, 10 and 17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DONG in view of ROTHMAN (US 20080120485 A1).

Re: Claims 3, 10 and 17 (Original), DONG discloses all the limitations of claims 1, 8 and 15 on which these claims depend. DONG is silent regarding:
wherein first thermal sensor to couple to the memory controller via one of a standard 13C serial bus or System Management Bus (SMBus).
ROTHMAN discloses:
wherein first thermal sensor to couple to the memory controller via one of a standard 13C serial bus or System Management Bus (SMBus) (ROTHMAN Fig. 2 and ¶ [0022]).
DONG and ROTHMAN disclose memory storage devices and systems. ROTHMAN discloses connecting multiple DRAM modules in a system with status communication over dedicated system management bus of SMBus. It would have been obvious to a person of ordinary skill in the art before ROTHMAN and applied to the memory storage system taught by DONG by modifying the memory connectivity bus for the purpose of improved thermal sensor data communication for example to manage thermal throttling scenarios (see e.g., ROTHMAN ¶¶ [0002]-[0004] and [0022]).


Claim(s) 4-5, 11-12 and 18-19 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over DONG in view of MEIER and further in view of KURODA (US 20110205826 A1).

Re: Claims 4, 11 and 18 DONG and MEIER as used in the rejection of claims 2, 9 and 16 up above further disclose:
wherein the memory module refresh mode controller to periodically read a register in the first thermal sensor to determine if the first temperature is above a high temperature or below a low temperature (e.g. MEIER Fig. 5 and ¶ [0108] disclose various temperature thresholds being compared to vary refresh rates).
DONG is silent regarding:
the first refresh rate is 2x refresh rate while the first temperature is above the high temperature.
KURODA discloses:
the first refresh rate is 2x refresh rate while the first temperature is above the high temperature (KURODA ¶¶ [0097], [0123] “…twice, as frequently as a refresh command is received. On the other hand, when the integrated temperature information Dtemp-2 indicates the temperature condition #2 or other higher temperature condition…”).
DONG, MEIER and KURODA disclose memory storage systems and refresh methods. KURODA discloses temperature dependent refresh rate for memory storage devices. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to apply the refresh methods of MEIER to the memory storage devices taught by DONG and MEIER by modifying the refresh method for the purpose of setting refresh rate dependent upon device temperature to conserve/minimize wasted power (see e.g., MEIER ¶¶ [0004]-[0005]).

Re: Claims 5, 12 and 19 DONG, MEIER and KURODA disclose all the limitations of claims 4, 11 and 18 on which these claims depend. They further disclose:
wherein the low temperature is 85 °C or less and the high temperature is greater than 85 °C (DONG ¶ [0032]).

Allowable Subject Matter
Claim(s) 7, 14 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 7, 14 and 20, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein a difference between the first temperature and the second temperature is greater than 13 0C.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571)272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov